        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARR BILLMAN,                                :
               Plaintiff,                      :      Civil Action No.:
                                               :
               v.                              :
                                               :
EASTON AREA SCHOOL DISTRICT,                   :      JURY TRIAL DEMANDED
               Defendant.                      :

                                          COMPLAINT

       Plaintiff JaMarr Billman (“Coach Billman”), by his attorneys, Broughal & DeVito,

L.L.P., brings this Complaint against Defendant Easton Area School District (“EASD”).

                                    NATURE OF ACTION

       1.      This is an action raising racial discrimination, racial harassment and retaliation

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title

VII”), 42 U.S.C. § 1981, and the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq.

(“PHRA”).

       2.      In keeping with EASD’s history of discriminatory and racist conduct toward

Black teachers, administrators, coaches and staff, Coach Billman was subjected to a barrage of

racist and discriminatory conduct including his being fired because he is Black. His claims arise

from that discriminatory and racist conduct.

                                JURISDICTION AND VENUE

       3.      This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1331 because Coach Billman’s claims arise under federal law.

       4.      This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

Coach Billman’s state-law PHRA claims because they arise from the same events as Coach

Billman’s federal claims.
         Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 2 of 15




        5.      This Court is a proper venue for this action pursuant to 28 U.S.C. §§ 1391(b)(1)

and (b)(2) because Defendant resides in this district for venue purposes and a substantial part of

the events giving rise to this cause of action occurred in this district.

                               PROCEDURAL PREREQUISITES

        6.      Coach Billman dual-filed a Charge of Discrimination, No. 530-2019-05703, with

the United States Equal Opportunity Employment Commission (“EEOC”) and the Pennsylvania

Human Relations Commission (“PHRC”) on August 28, 2019.

        7.      On March 12, 2020, the EEOC issued Coach Billman a Notice of Rights to Sue;

this action is filed within ninety (90) days of that Notice.

                                               FACTS

        8.      Coach Billman is a Black male who resides at 132 N. 11th Street, Allentown,

Pennsylvania 18102.

        9.      Defendant EASD is a Pennsylvania school district centrally located in Easton,

Pennsylvania with a business address of 1801 Bushkill Drive, Easton, Pennsylvania 18040.

        10.     Coach Billman worked as a wrestling coach for EASD’s junior varsity wrestling

team for the 2006/2007, 2007/2008, and 2008/2009 school years.

        11.     In June 2016, Coach Billman was hired by Defendant EASD as its head wrestling

coach to coach its varsity wrestling team.

        12.     Defendant EASD’s wrestling program has been regarded across Pennsylvania and

the United States as a premier high school wrestling program that has won multiple state team

and individual championships throughout the years.
         Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 3 of 15




       13.     Coach Billman worked continuously for Defendant EASD as its head wrestling

coach from June 2016 through May 29, 2020 and did not have to reapply for this position during

that time period.

               Defendant’s Discriminatory Treatment Towards Coach Billman

       14.     Soon after Coach Billman was hired and repeatedly throughout Coach Billman’s

employment, Defendant EASD’s Athletic Director, James Pokrivsak, Jr. (“Athletic Director

Pokrivsak”), proudly identified himself as racist, and made a mockery of it.

       15.     Soon after Coach Billman was hired, Defendant EASD’s Assistant Football

Coach, Joe McIntyre (“Coach McIntyre”), who is White and the parent of an EASD wrestler,

cornered Coach Billman and told Coach Billman that he has no respect for him.

       16.     Coach Billman reported his concerns of Coach McIntyre’s harassment towards

him to members of Defendant EASD’s Administration.

       17.     Defendant EASD failed to investigate Coach Billman’s reports.

       18.     Coach Billman was also given a limited budget, $300.00 over two (2) years, for a

major wrestling program, while White coaches of other sports like football, received whatever

budget they requested.

       19.     The prior wrestling coach, before Coach Billman, who was White, received a

larger budget than Coach Billman, and was supported by Athletic Director Pokrivsak.

       20.     Whenever Coach Billman asked Athletic Director Pokrivsak to help pay for

equipment for the wrestling program, Coach Billman is told “you don’t need them.”

       21.     EASD coaches of other sports, who were White, received much larger budgets

and received the equipment that they requested for their respective sports.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 4 of 15




       22.     Athletic Director Pokrivsak intentionally, and because of his racism, postponed

scheduling major matches to dates they are normally scheduled in an effort to make Coach

Billman look bad.

       23.     Athletic Director Pokrivsak did not delay scheduling of sporting events for other

sports, where the coaches were White.

       24.     On information and belief, White coaches received pay in accordance with a rate

schedule based on total years of service.

       25.     EASD did not compensate Coach Billman with a rate based on total years of

service and intentionally excluded the years of service he had as a Junior Varsity wrestling coach

because of his race.

       26.     On information and belief, White coaches received step pay increases every year.

       27.     Coach Billman did not receive a step pay increase for the 2019/2020 academic

year because of his race.

       28.     On or about March 10, 2018, a wrestler failed to make weight at the PIAA State

wrestling tournament. When Coach Billman notified the wrestler he would not be able to

compete, the wrestler’s grandfather came up to Coach Billman and attempted to choke Coach

Billman by putting both hands around his neck and stated “I’ll kill you ni***r!”

       29.     Coach Billman immediately called Athletic Director Pokrivsak to inform him

about the incident.

       30.     Despite Coach Billman’s call, Athletic Director Pokrivsak was already aware of

the incident, but never asked if Coach Billman was okay.

       31.     Days later, on March 14, 2018, Athletic Director Pokrivsak notified Coach

Billman that his contract was not going to be renewed and that he was fired.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 5 of 15




       32.     When Coach Billman asked Athletic Director Pokrivsak if he was being

terminated for job performance, Athletic Director Pokrivsak notified him that Coach Billman’s

termination was not due to job performance and that he was doing a good job as coach of the

wrestling program.

       33.     On March 16, 2018, two days after Coach Billman’s notice of termination, one of

Defendant EASD’s Assistant Superintendents, Alyssa Emili (“Emili”), who is now also serving

as the Director of Human Resources, attended a “Fire Billman Party,” together with the wrestler

who did not make weight, the wrestler’s grandfather who had choked Coach Billman and called

him a “ni***r”, and his father.

       34.     On March 18, 2018, Coach Billman was informed that his contract would now be

renewed by the Superintendent of Defendant EASD.

       35.     EASD Administrators do not attend parties promoting the firing of White coaches

with the families of people who threaten and use racist epithets toward the coaches.

       36.     Athletic Director Pokrivsak treated all other coaches, who are White, in a much

more favorable fashion than he treated Coach Billman.

       37.     On May 17, 2018, Coach Billman filed an Unlawful Harassment complaint

through Defendant EASD’s Human Resources Department.

       38.     Investigators within Human Resources substantiated Coach Billman’s claims

against Athletic Director Pokrivsak for comments mocking Coach Billman and tarnishing his

reputation.

       39.     The investigators recommended numerous suggestions regarding all coaching

staff, a majority of which were never implemented by Defendant EASD.
         Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 6 of 15




       40.     In August 2018, Coach Billman learned that Assistant Superintendent Emili and

one of the parents, who later threatened Coach Billman, promoted a wrestling event, using the

team’s equipment and name, without notifying or involving Coach Billman or any of his

assistant coaches.

       41.     EASD Administrators do not use team equipment of sports with White coaches,

to run sporting events without the White coaches’ knowledge and involvement.

       42.     When Coach Billman questioned why neither he nor his coaching staff was

notified or included in the planning of this event, he was accused by Defendant EASD of trying

to ruin a charity event.

       43.     On or about September 24, 2018, Coach Billman e-mailed Human Resources

expressing concerns that Defendant EASD was actively working to undermine him in an effort to

discredit him and sabotage the program.

       44.     Coach Billman further expressed concern that nothing had changed regarding

Athletic Director Pokrivsak’s treatment towards Coach Billman and the wrestling program and

the impact the Athletic Director’s conduct had on the team.

       45.     Specifically, Coach Billman expressed concern that Athletic Director Pokrivsak

was now more hostile and retaliatory towards him than on previous occasions, including failing

to respond to Coach Billman’s emails, failing to follow guidelines from previous meetings, and

failing to complete the wrestling schedule for the upcoming season.

       46.     A meeting was scheduled in October 2018 with Human Resources and EASD

Administration regarding Coach Billman’s concerns, but no changes resulted from the meeting.

       47.     In February 2019, Coach Billman continued to have White parents of certain

White wrestlers complain and threaten him.
           Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 7 of 15




       48.     Coach Billman notified Athletic Director Pokrivsak of these threats and requested

his help to stop them.

       49.     Defendant EASD, hired a plain clothes officer to accompany Coach Billman to

one wrestling match on March 2, 2019 because of the threats Coach Billman received.

       50.     While at that match on March 2, 2019, Assistant Superintendent Emili,

intentionally sat with the White parent who threatened Coach Billman, away from all the other

Easton parents and the team.

       51.     Assistant Superintendent Emili’s sitting with the White parent who threatened

Coach Billman was an open show of support for the White parent against Coach Billman, despite

the fact a plain clothes officer was necessary to protect Coach Billman from that parent.

       52.     Coach Billman complained to Defendant EASD of Assistant Superintendent

Emili’s conduct and asked how he would be protected if there were future threats by White

parents.

       53.     Defendant EASD failed to provide protection to Coach Billman at subsequent

matches and knowingly permitted White parents who physically threatened him to be present.

       54.     Despite claiming to investigate the threat against Coach Billman, Defendant

EASD never informed Coach Billman of the outcome of the investigation or other policies that

would be put in place to address Coach Billman’s safety concerns.

       55.     Other coaches at EASD, who were White, received support from Athletic

Director Pokrivsak when they addressed their concerns with parents to Defendant EASD.

       56.     On information and belief, Defendant EASD has policies, procedures, protocols

and reports on how to deal with physical threats against teacher, coaches, and staff.
           Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 8 of 15




       57.     On information and belief, Defendant EASD did not follow its threat policies,

procedures, protocols, and reports with the threats that were made by White parents to Coach

Billman.

       58.     Defendant EASD did not adequately protect Coach Billman, or respond to his

pleas for protection, because he is Black.

              Defendant EASD’s Forced Coach Billman’s Supervisor to Retract
             Her Written Observations of Coach Billman’s Excellent Performance

       59.     In September 2019, Defendant EASD assigned Assistant Athletic Director Elaine

Arnts (“Assistant Athletic Director Arnts”) to be Coach Billman’s supervisor in an alleged effort

to address his continuous concerns about reporting to Athletic Director Pokrivsak.

       60.     Ms. Arnts regularly went to practices and reviewed the coaching work performed

by Coach Billman.

       61.     From March 2019 until April 2020, Coach Billman never received any verbal or

written warnings regarding his job performance.

       62.     In mid-March 2020, Coach Billman received his Notice of Right to Sue letter

from EEOC.

       63.     On April 12, 2020, Ms. Arnts issued a favorable report of her observations of

Coach Billman’s performance to Athletic Director Pokrivsak as requested.

       64.     On April 17, 2020, Assistant Superintendent/Acting Director of Human

Resources Emili, in a Zoom meeting with Athletic Director Pokrivsak and Ms. Arnts, informed

Ms. Arnts that her written observations were totally inaccurate, and belittled Ms. Arnts for 40

minutes as a result of her favorable observations of Coach Billman’s performance.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 9 of 15




       65.     Neither Assistant Superintendent/Acting Director of Human Resources Emili nor

Athletic Director Pokrivsak visited a single wrestling team practice from September 2019

through the dressing down Zoom meeting with Ms. Arnts.

       66.     On April 18, 2020, Athletic Director sent an email to Ms. Arnts directing her to

retract her favorable written observations.

       67.     On April 19, 2020, Ms. Arnts informed the President of EASD’s Board that she

felt frightened, threatened and feared retaliation with the loss of her job by Mr. Pokrivsak and

Ms. Emili if she did not change her original assessment and evaluation of Mr. Billman.

       68.     The President of EASD’s Board did nothing to allay Ms. Arnts’s concerns.

       69.     Feeling pressure from Defendant EASD’s Administration, on April 20, 2020,

Assistant Athletic Director Arnts amended her notes and provided an updated report to Athletic

Director Pokrivsak that complied with Ms. Emili’s demands.

       70.     On May 6, 2020, Coach Billman received his yearly performance review from

Athletic Director Pokrivsak. Coach Billman scored 56 out of 96 points which was 30 points

lower than his last evaluation and substantially lower than any previous evaluation he had ever

received.

       71.     None of the favorable observations from Ms. Arnts’s original written observations

were included in the performance review.

                             Defendant EASD Fires Coach Billman

       72.     In mid-May, 2020, counsel for Coach Billman reached out to counsel for

Defendant EASD to see if Defendant EASD had any interest in resolving Coach Billman’s

discrimination, harassment and retaliation claims before they were filed in court.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 10 of 15




       73.     On May 29, 2020, Athletic Director Pokrivsak again terminated Coach Billman as

the head wrestling coach for Defendant EASD.

       74.     When Coach Billman questioned Athletic Director Pokrivsak as to the basis of the

termination, Athletic Director Pokrivsak provided no reason other than it a collective decision by

EASD’s administration.

       75.     Defendant EASD’s failure to provide a reason for Coach Billman’s termination

demonstrates its discriminatory animus against Coach Billman because he is Black.

       76.     Defendant EASD forced Assistant Athletic Director Arnts to retract and change

her favorable written observations of Coach Billman in an effort to discredit and tarnish his

reputation to fabricate a rationale for his termination.

       77.     From the time Coach Billman was hired in 2016 to his second termination in May

2020, Defendant EASD engaged in a discriminatory and retaliatory course of conduct against

Coach Billman because he is Black.

       78.     Defendant EASD continuously failed to apply its policies concerning complaints,

threats, safety, protection of employees, investigations, and parent complaints, because Coach

Billman is Black and he complained of discriminatory treatment.

       79.     Defendant EASD treats White coaches much more favorably than Coach Billman

with regard to enforcement of its policies concerning complaints, threats, safety, protection of

employees, investigations, and parent complaints.

       80.     Coach Billman’s termination was retaliation for reporting Athletic Director

Pokrivsak’s discriminatory and racially harassing conduct towards him.

       81.     Coach Billman’s termination was in retaliation for his filing a Charge with the

EEOC and PHRC.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 11 of 15




        82.     Coach Billman’s termination was retaliation for notifying Defendant EASD of his

intention to file a federal lawsuit against it.

                               COUNT I
     DISCRIMINATION ON THE BASIS OF RACE UNDER TITLE VII AND PHRA

        83.     Coach Billman incorporates by reference paragraphs 1 through of 82 of this

Complaint as if set forth fully here.

        84.     Coach Billman is a Black male.

        85.     Coach Billman was qualified for his position as the head wrestling coach as he

was hired by Defendant and worked in that capacity for nearly four (4) years after previously

working as the Junior Varsity Wrestling coach for three years.

        86.     Coach Billman suffered adverse employment actions when:

                        a.      he was fired in March 2018 and then fired again on May 29, 2020;

                        b.      he was not paid a compensation rate based on total years of service

                                as White coaches received;

                        c.      he did not receive a years of service increase for the 2019-2020

                                school year;

                        d.      Defendant EASD failed to apply or enforce its policies;

                        e.      Defendant EASD forced Ms. Arnts to retract and change her

                                favorable written performance observations of Coach Billman.

        87.     As a result of Coach Billman’s race, he received less favorable employment terms

than similarly situated White coaches.

        88.     Coach Billman suffered damages as a result of the adverse employment actions by

Defendant EASD.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 12 of 15




       WHEREFORE, Coach Billman requests that judgment be entered in his favor and against

Defendant EASD and that he receive an award of back pay, front pay, punitive damages,

compensatory damages, attorney fees, and any other relief this Honorable Court deems proper.

                              COUNT II
       HARASSMENT ON THE BASIS OF RACE UNDER TITLE VII AND PHRA

       89.     Coach Billman incorporates by reference paragraphs 1 through of 88 of this

Complaint as if set forth fully here.

       90.     Defendant EASD is responsible for the actions of its administrators and Board

members.

       91.     Coach Billman was subjected to a hostile work environment rife with racist

comments, racist actions, racist discrimination, and retaliation by Defendant EASD’s

administration and Board.

       92.     The racial harassment was continuous, pervasive, and regular throughout his

employment.

       93.     Coach Billman made multiple complaints to administration and Human Resources

for Athletic Director Pokrivsak’s, Coach McIntyre’s and Ms. Emili’s treatment towards him

because of his race, to no avail.

       94.     Despite multiple reports of threats made by White parents of wrestlers on Coach

Billman’s team, Defendant EASD failed to provide adequate support and safety measures to

Coach Billman.

       95.     Despite investigations and recommendations, Defendant EASD intentionally

failed to implement and/or abide by suggested policies recommended to increase transparency

and reduce the lack of support for Coach Billman.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 13 of 15




        96.    By failing to implement any policies, Defendant EASD permitted Athletic

Director Pokrivsak, Coach McIntyre, and Ms. Emili’s discriminatory conduct towards Coach

Billman to continue for over two (2) years.

        97.    Coach Billman suffered this racial harassment because he is Black.

        98.    The racial harassment exhibited by Defendant EASD, which created a hostile

work environment, affected Coach Billman’s ability to adequately coach the wrestling team.

        99.    The racial harassment, which was severe and pervasive, would detrimentally

affect a reasonable person in the same position.

        WHEREFORE, Coach Billman requests that judgment be entered in his favor and against

Defendant EASD and that he receive an award of back pay, front pay, punitive damages,

compensatory damages, attorney fees, and any other relief this Honorable Court deems proper.

                                    COUNT III
                       RETALIATION UNDER TITLE VII AND PHRA

        100.   Coach Billman incorporates by reference paragraphs 1 through 99 of this

Complaint as if set forth fully here.

        101.   Coach Billman made numerous complaints to Athletic Director Pokrivsak, as well

as to Defendant EASD’s Human Resources Department regarding racial discrimination.

        102.   Each of Coach Billman’s complaints related to discriminatory conduct by

Defendant EASD administrators.

        103.   Coach Billman’s complaints are protected activities under Title VII and the

PHRA.

        104.   Defendant EASD failed to adequately investigate Coach Billman’s complaints of

discriminatory conduct.
        Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 14 of 15




        105.   Defendant EASD was aware that Coach Billman filed a Charge with EEOC and

PHRC.

        106.   In mid-March, 2020, Defendant EASD was aware that Coach Billman intended to

file a federal lawsuit against him related to the discriminatory treatment towards him by

Defendant.

        107.   As a result of Coach Billman’s complaints to Human Resources and a potential

lawsuit, in mid-April 2020, Defendant EASD required administrators to alter Coach Billman’s

performance review as a basis to terminate his employment.

        108.   On May 29, 2020, Defendant EASD terminated Coach Billman’s employment

without providing any reason.

        109.   Coach Billman’s termination was a direct result of his complaint to Defendant

EASD of racial discrimination towards him and his forthcoming federal lawsuit.

        110.   No other White coaches were terminated based on complaints to Defendant.

        WHEREFORE, Coach Billman requests that judgment be entered in his favor and against

Defendant EASD and that he receive an award of back pay, front pay, punitive damages,

compensatory damages, attorney fees, and any other relief this Honorable Court deems proper.

                                        COUNT IV
                                VIOLATION OF 42 U.S.C. § 1981

        111.   Coach Billman incorporates by reference paragraphs 1 through 110 of this

Complaint as if set forth fully here.

        112.   Coach Billman, as a Black male, was discriminated against by Defendant EASD

because of his race, subjected to a severe and pervasive discriminatory conduct creating a hostile

work environment by Defendant EASD, and retaliated against by Defendant EASD for making

complaints of racial discrimination and exercising his right to sue for discriminatory treatment.
         Case 5:20-cv-02730-GEKP Document 1 Filed 06/10/20 Page 15 of 15




         113.   Defendant EASD’s conduct, as previously stated, violates Coach Billman’s

federal civil rights as guaranteed in 42 U.S.C. § 1981, which prohibits such conduct.

         114.   Coach Billman suffered damages as a result of Defendant EASD’s intentional

discriminatory conduct.

         WHEREFORE, Coach Billman requests that judgment be entered in his favor and against

Defendant EASD and that he receive an award of back pay, front pay, punitive damages,

compensatory damages, attorney fees, and any other relief this Honorable Court deems proper.

                                    JURY TRIAL DEMAND

         115.   Coach Billman demands a trial by jury on all claims and issues so triable.

                                                             BROUGHAL & DeVITO, L.L.P.



Dated:          06/10/2020                           By:     ______________________________
                                                             JOHN S. HARRISON, ESQUIRE
                                                             Attorney I.D. No. 53864
                                                             ERIKA A. FARKAS, ESQUIRE
                                                             Attorney I.D. No. 313686
                                                             38 West Market Street
                                                             Bethlehem, PA 18018
                                                             Telephone No.: (610) 865-3664
                                                             Facsimile No.: (610) 865-0969
                                                             Attorneys for Plaintiff
